The opinion of the court was delivered by
Voorhees, J.
Sarah E. Evan brought a suit in ejectment for a small tract of land, claiming title thereto under a deed given by Cathalina Mead to her, dated January 5th, 1912. The defendant claimed title under the Vredenburgh deed dated February 19th, 1912, Vredenburgh having acquired title from Cathalina Mead, June 9th, 1908. Upon this statement of facts the court directed a verdict for the defendant.
It would appear that the deed io Vredenburgh conveyed three tracts of land. The first tract has an exception described in brackets. The second tract is said to he the same tract that was thus excepted from the first tract. The third tract has no connection with this suit.
I cannot see that there is any doubt about the part included in brackets being an exception, and that the second tract was an additional tract conveyed hv the same deed, and is the same as that excepted from the first tract.
The second tract begins: “And also all that certain strip of land,” &c. This shows that it is an additional conveyance. *328The history of the title also shows that this was intended to . be conveyed in the way that we have described it. The court held that the first deed took the property, and I do not see that there is any fact for the jury to consider, and hence the ordering of the verdict for the defendant was a proper exercise of its power. Cathalina Mead, it will be seen, is a common grantor, and the language in the deed to her is precisely the same as that in her deed to Vredenburgh, so that if under her deed to him the title to the ten feet did not pass, she then has no title to that ten feet to recover. In other words, if Yredenburgh was subject to the reservation, so was that of the plaintiffs grantor, and she must recover on the strength of her title, and not on the weakness of the defendant’s.
The trial court decided properly, and as there was nothing to submit to the jury’it properly directed a verdict for the defendants.
For affirmance — The Ohieb Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Yoorhees, Minturn, Kal-ISCH, CONGDON, WHITE, TERHUNE, IIePPENHBIMER, JJ. 13.
For reversal — None.